DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2022 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 10/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 11,133,841  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments (09/28/2022) with respect to the 35 U.S.C. 112(b) rejection of claims 4-10 have been considered. The 09/28/2022 amendment to claim 4 overcomes the 07/05/2022 35 U.S.C. 112(b) rejection.  
The broader scope of amended claim 4 necessitates the art rejection below.

In light of the proper terminal disclaimer filed on 10/16/2022, the Double Patenting Rejections of the instant claims in the 07/05/2022 Office Action are withdrawn.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maung et al. (U.S. 2016/0269126) in view of  Werthen et al. (U.S. 2008/0235418).
With respect to claim 4, Maung et al. disclose: a host device (Fig. 3, claimed host device corresponds to at least 335 or 355 approximate middle of [0043] e.g. refer to the disclosed host mode) comprising: 
an embedded USB (eUSB) repeater configured to convert a 2-line data in the USB format to 2-line data in an eUSB format (Fig. 3, refer to 345 (or 360) [0031] the conversion from DP/DM to eD+/eD-  performed by 345 (or 360), conversion described in at least [0031]-[0032]);

an eUSB to power line (e2pwr) repeater coupled to the eUSB repeater and configured to encode the 2-line data in the eUSB format (Fig. 3, refer to optical transceiver 340 (or 310) which corresponds to the claimed “eUSB to power line” repeater (claim 1 does not claim encoding the 2-line data in the eUSB format into a power line compatible format or transmission over a power line therefore the claimed “e2pwr” is treated as a circuit which converts the eUSB format signal into a transformed signal) 340 is coupled to 345 and encodes the 2-line data into a format suitable (transformed signal) for optical transmission via 330, last sentence of [0028], last sentence of [0031] 2-line data is converted to an optical signal); and 
a device (claimed device corresponds to 310 when the host device comprises 335 or corresponds to 340 when the host device comprises 355) comprising a second e2pwr repeater configured to receive a transmission signal and decode the single transmission signal to recover the 2-line data in the eUSB format (function of 310 (or 340). Similar to above the claimed “e2pwr” repeater is interpreted as a circuit which performs the claimed receive and decode to recover the 2-line data in the eUSB format, at least lines 1-2 of [0032] (340 functions in a similar manner when it receives data over 330)); and wherein the e2pwr repeater is coupled to the second e2pwr repeater via a transmission line over which the transmission signal is transmitted (340 is coupled to 310 via 330, lines 1-4 of [0047]).
	Maung et al. do not expressly disclose: single.
In the field of converting USB signals to optical data, Werthen et al.  discloses: single (Fig. 2, pulse diagram of Fig. 3 and detailed view of transmitter comprising 120, 130 of Fig. 2. A single transmission signal (optical pulse) is generated at the output of 130. [0049], [0052] and [0053]-[0059] which describes the function of the transmitter of Fig. 4 used in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the optical transceiver of Maung et al. to use the USB-to-optical transceiver components of Fig. 1 of Werthen et al. to implement the e2pwr (optical transceiver 310 (and 340)) and perform encoding of the eD+, eD- to a single (optical) transmission signal by using a transmitter  comprising 120, 130 of Fig. 4 which is capable of transmitting special optical signals (in addition to “regular” data optical signals)  as described in [0059] of Werthen et al.

With respect to claim 5, modified Maung et al. disclose: wherein the e2pwr repeater encodes the 2-line data into the single transmission signal by generating a signal pulse in the single transmission signal at each state change of the 2-line data (as described in [0054]-[0058] of Werthen et al. also shown in Fig. 3).

With respect to claim 6, modified Maung et al. disclose: wherein the e2pwr repeater encodes the 2-line data into the single transmission signal by generating a single signal pulse in the single transmission signal at each state change of a first component of the 2-line data (Werthen et al. [0054]-[0058] when D+ changes from 0 to 1 a single signal pulse is generated by the change from 0mA to 25mA or 50mA to 25mA or 50mA to 75mA or 0mA to 75mA drives the LED which generates a pulse according to the current supplied to it.  When D+ changes from 1 to 0 a single pulse  is generated by the change from 25mA to 0mA or 25mA to 50mA or 75mA to 0mA  or 75mA to 50mA).
With respect to claim 9, modified Maung et al. disclose: wherein the second e2pwr repeater is further configured to encode second 2-line data into a second single transmission signal (function of modified 310  in response to receiving transmit eD+, eD- out of 360 and converts them to a second single optical transmission signal based on the teachings of Werthen et al.).

With respect to claim 10, modified Maung et al. disclose: wherein the e2pwr repeater is further configured to receive the second  single transmission signal encoded with the second 2-line data and decode the second single transmission signal to recover the second 2-line data from the second single transmission signal (function of modified 310 in response to receiving the second single transmission signal out of 340 over 330).

8.	Claims 4-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maung et al. (U.S. 2016/0269126) in view of Bortolini (U.S. 5,105,293).
With respect to claim 4, Maung et al. disclose: a host device (Fig. 3, claimed host device corresponds to at least 335 or 355 approximate middle of [0043] e.g. refer to the disclosed host mode) comprising: 
an embedded USB (eUSB) repeater configured to convert a 2-line data in the USB format to 2-line data in an eUSB format (Fig. 3, refer to 345 (or 360) [0031] the conversion from DP/DM to eD+/eD-  performed by 345 (or 360), conversion described in at least [0031]-[0032]);

an eUSB to power line (e2pwr) repeater coupled to the eUSB repeater and configured to encode the 2-line data in the eUSB format (Fig. 3, refer to optical transceiver 340 (or 310) which corresponds to the claimed “eUSB to power line” repeater (claim 1 does not claim encoding the 2-line data in the eUSB format into a power line compatible format or transmission over a power line therefore the claimed “e2pwr” is treated as a circuit which converts the eUSB format signal into a transformed signal) 340 is coupled to 345 and encodes the 2-line data into a format suitable (transformed signal) for optical transmission via 330, last sentence of [0028], last sentence of [0031] 2-line data is converted to an optical signal); and 
a device (claimed device corresponds to 310 when the host device comprises 335 or corresponds to 340 when the host device comprises 355) comprising a second e2pwr repeater configured to receive a transmission signal and decode the single transmission signal to recover the 2-line data in the eUSB format (function of 310 (or 340). Similar to above the claimed “e2pwr” repeater is interpreted as a circuit which performs the claimed receive and decode to recover the 2-line data in the eUSB format, at least lines 1-2 of [0032] (340 functions in a similar manner when it receives data over 330)); and wherein the e2pwr repeater is coupled to the second e2pwr repeater via a transmission line over which the transmission signal is transmitted (340 is coupled to 310 via 330, lines 1-4 of [0047]).
	Maung et al. do not expressly disclose: single.
In the field of converting differential signals to optical data, Bortolini.  discloses: single (Fig. 1 and 3, 4a-4b where differential signals out of 21 are converted into a single (implicit) optical transmission signal (having two wavelength components) propagating into the fiber 12 by using wavelength division multiplexing. Column 2, lines 39-50, column 4, lines 30-45, 61-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the optical transceiver (340, 310) of Maung et al. to perform WDM differential optical transmission and communication of the differential eD+ and eD- by using WDM through a single optical fiber as taught by Bortolini so that :”the common optical path and the use of differential signaling minimize common-mode distortion” (Bortolini column 2, lines 64-68, column 3, lines 1-11).

With respect to claim 5, modified Maung et al. disclose: wherein the e2pwr repeater encodes the 2-line data into the single transmission signal by generating a signal pulse in the single transmission signal at each state change of the 2-line data (as shown in Fig. 4a for example refer to the λ1 part of the single transmission signal (λ1 + λ2).

With respect to claim 6, modified Maung et al. disclose: wherein the e2pwr repeater encodes the 2-line data into the single transmission signal by generating a single signal pulse in the single transmission signal at each state change of a first component of the 2-line data (Fig. 4a λ1 state change from 0 to 1 and 1 to 0 of the input signal (Fig. 4b one component of the differential signal out of 21) comprises a respective single signal pulse the saw pattern and 0 respectively).

With respect to claim 7, modified Maung et al. disclose: wherein the e2pwr repeater encodes the 2-line data into the single transmission signal by generating a pair of signal pulses in the single transmission signal at each state change of a second component of the 2-line data (Fig. 4a with λ1 waveform corresponding to the first component of the 2-line signal and λ2 corresponding to the second component of the 2-line signal.  At each state change of the second component (inverse of the input signal), a pair of signal pulses is generated – part of the saw-pattern of the non-zero λ2 and λ1 which corresponds to each state change of the second component of the 2-line data).

With respect to claim 9, modified Maung et al. disclose: wherein the second e2pwr repeater is further configured to encode second 2-line data into a second single transmission signal (function of modified 310 in response to receiving transmit eD+, eD- out of 360 and converts them to a second single optical transmission signal based on the teachings Bortolini out of  35)).

With respect to claim 10, modified Maung et al. disclose: wherein the e2pwr repeater is further configured to receive a second single transmission signal encoded with second 2-line data and decode the second single transmission signal to recover the second 2-line data from the second single transmission signal (function of  modified 340 when it receives the second single  transmission signal received over 330 and decodes the second single optical transmission signal into eD+, eD- supplied to 345).




Allowable Subject Matter
9.	Claims 1, 3 are allowed.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walker (U.S. 8,403,571) Fig. 3-6, 120 converts differential USB signals to a single (optical) transmission signal. 

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        12/07/2022